UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53875 Eco Building Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices) (760) 732-5826 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of February 19, 2013: 383,944,985 shares of common stock. Eco Building Products, Inc. Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Unaudited Condensed Consolidated Financial Statements December 31, 2012 1 Condensed Consolidated Balance Sheet 1 Condensed Consolidated Statement of Operations 2 Condensed Consolidated Statement of Cash Flows 3 Notes to the Interim Financial Statements 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 19 PART II OTHER INFORMATION 20 Item 1 Legal Proceedings 20 Item 6 Exhibits and Reports 20 SIGNATURES 22 ii PART I - FINANCIAL INFORMATION Item 1 - Financial Statements ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31 June 30 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $10,099 at December 31, 2012 and June 30, 2012 Inventories Prepaid loan facility fee - related party, current portion Prepaid expenses Deposits - Other current assets - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Notes receivable - related party - long-term portion - Intangible assets Prepaid loan facility fee - related party Equipment deposits - related party - - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Advances from related party - - Other payables and accrued expenses Deferred revenue - Current maturities of notes payable Line of credit payable - related party Loans payable - related party Loans payable - other Total current liabilities LONG TERM LIABILITIES Line of credit payable - related party Notes payable, less current maturities Total long term liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 500,000,000 shares authorized, 351,648,553 and 290,961,669 shares issued and outstanding at December 31, 2012 and June 30, 2012 Subscription receivable - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements 1 ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 3-month ended 3-month ended 6-month ended 6-month ended December 31 December 31 December 31 December 31 REVENUE Product sale $ License sale Equipment and other sales $
